              Case 7:19-cv-03001-VB Document 39 Filed 08/13/20 Page 1 of 2




Todd R. Harris, Esq. (Attorney No. TH0400)
GOLDBERG SEGALLA, LLP
200 Garden City Plaza, Suite 520
Garden City, NY 11530
(t) 516.281.9800
(f) 516.281.9801
tharris@goldbergsegalla.com
Attorneys for Defendant,
KOHL’S DEPARTMENT STORES, INC.

                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                   :    Civil Action No.: 7:19-CV-03001
JOSHUA POIRIER,                                    :
                                                   :    NOTICE OF DEFENDANT’S
                 Plaintiff,                        :
                                                   :    MOTION FOR SUMMARY
        v.                                         :    JUDGMENT
                                                   :
KOHL’S DEPARTMENT STORES, INC,                     :    Return Date: September 17, 2020
                                                   :
                 Defendant                         :    ORAL ARGUMENT IS REQUESTED
                                                   :
                                                   :
                                                   :
                                                   :

TO:      Sheila S. Rosenrauch, Esq.
         Sobo & Sobo
         One Dolson Avenue
         Middletown, New York 10940

         PLEASE TAKE NOTICE that on the 19th day of September, 2020, the undersigned

attorneys for defendant KOHL’S DEPARTMENT STORES, INC (“Kohl’s”) shall apply to the

United States District Court for the Southern District of New York, 300 Quarropas Street, White

Plains, New York 10601, for an Order granting Kohl’s motion for summary judgment and

dismissing the complaint of plaintiff Joshua Poirier with prejudice.




27119545.v1
              Case 7:19-cv-03001-VB Document 39 Filed 08/13/20 Page 2 of 2




         PLEASE TAKE FURTHER NOTICE that in support of its motion, Kohl’s shall rely

on the attached Memorandum of Law, Statement of Undisputed Material Facts, and Declaration

of Todd R. Harris, Esq. (with Exhibits A-J). A proposed form of Order is submitted herewith.

         PLEASE TAKE FURTHER NOTICE that Kohl’s requests that the Court hold oral

argument on its motion, assuming timely opposition is filed.


                                                           GOLDBERG SEGALLA LLP


                                                           __________________________
                                                           Todd R. Harris, Esq.
                                                           Attorneys for Defendant,
                                                           Kohl’s Department Stores, Inc.
                                                           200 Garden City Plaza, Ste. 520
                                                           Garden City, NY 11530

Dated: Garden City, New York
       July 23, 2020




                                            2
27119545.v1
